Exhibit 10.3

EXECUTION VERSION            

JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to that certain Intercreditor Agreement, dated as of
December 24, 2008 and supplemented as of April 15, 2009, June 10,
2009, September 11, 2009 and May 20, 2010 (as supplemented on the date hereof
through the execution and delivery of this Agreement and as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Intercreditor Agreement”), among Bank of America, N.A., as Credit Agreement
Agent and each Other First Priority Lien Obligations Agent from time to time
party thereto, each in its capacity as First Lien Agent, U.S. Bank National
Association, as Trustee and each collateral agent for any Future Second Lien
Indebtedness from time to time party thereto, each in its capacity as Second
Priority Agent (attached hereto as Exhibit A). Capitalized terms used but not
defined herein shall have the meanings assigned in the Intercreditor Agreement.

This Joinder and Supplement to the Intercreditor Agreement (this “Agreement”),
dated as of March 1, 2012 (the “Effective Date”), by and among (i) U.S. Bank
National Association, as trustee (the “New Trustee”) pursuant to the indenture,
dated as of February 14, 2012 (the “Base Indenture”), by and among Caesars
Escrow Corporation (“Escrow Corp.”), Caesars Operating Escrow LLC (together with
Escrow Corp., the “Escrow Issuers”), Caesars Entertainment Corporation (“CEC”),
as guarantor, and the New Trustee, as supplemented by the supplemental
indenture, to be entered into as of the date hereof (together with the Base
Indenture, the “New Indenture”) among the Escrow Issuers, Caesars Entertainment
Operating Company, Inc. (“CEOC”) and the New Trustee, pursuant to which CEOC
will assume the obligations of the Escrow Issuers under the Base Indenture,
(ii) U.S. Bank National Association, as Trustee under the Intercreditor
Agreement, (iii) Bank of America, N.A., as Credit Agreement Agent under the
Intercreditor Agreement, (iv) U.S. Bank National Association as a Second
Priority Agent under the Intercreditor Agreement, and (v) any other First Lien
Agent and Second Priority Agent from time to time party to the Intercreditor
Agreement, has been entered into to record the accession of the New Trustee as
an Other First Priority Lien Obligations Agent under the Intercreditor Agreement
on behalf of the holders of the 8.5% Senior Secured Notes due 2020 (the “New
Notes”) issued pursuant to the New Indenture.

The parties to this Agreement hereby agree as follows:

A. The New Trustee agrees to become, with immediate effect, a party to and
agrees to be bound by the terms of the Intercreditor Agreement as an Other First
Priority Lien Obligations Agent, as if it had originally been party to the
Intercreditor Agreement as a First Lien Agent.

B. The Obligations under the New Notes, the New Indenture and any other document
or agreement entered into pursuant thereto are designated as Other First
Priority Lien Obligations. The Lien on the Common Collateral securing such Other
First Priority Lien



--------------------------------------------------------------------------------

Obligations shall have priority over and be senior in all respects to all Liens
on the Common Collateral securing any Second Priority Claims on the terms set
forth in the Intercreditor Agreement and shall be equal and ratable with all
Liens on the Common Collateral securing any other Senior Lender Claims.

C. The New Trustee confirms that its address for notices pursuant to the
Intercreditor Agreement is as follows:

 

     U.S. Bank National Association        EP-MN-WS3C, 60 Livingston Avenue     
St. Paul, MN 55107-1419      Telephone: (651) 495-3909      Facsimile:
(651) 495-8097      Attn:    Corporate Trust Services,         Raymond S.
Haverstock   

D. Each party to this Agreement (other than the New Trustee) confirms the
acceptance of the New Trustee as an Other First Priority Lien Obligations Agent
for purposes of the Intercreditor Agreement.

E. Except as expressly provided herein, in the Intercreditor Agreement or in any
Other First Priority Lien Obligations Documents, the New Trustee is acting in
the capacity of Other First Priority Lien Obligations Agent solely with respect
to the Senior Lender Claims owed to the New Trustee and the holders of the New
Notes issued pursuant to the New Indenture. For the avoidance of doubt, the
provisions of Article VII of the New Indenture applicable to the New Trustee
thereunder shall also apply to the New Trustee acting under or in connection
with the Intercreditor Agreement.

F. This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

G. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

U.S. BANK NATIONAL ASSOCIATION as New Trustee and Other First Priority Lien
Obligations Agent By:  

/s/ Raymond S. Haverstock

Name: Raymond S. Haverstock Title: Vice President

[Joinder and Supplement to 2nd Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

CAESARS ENTERTAINMENT OPERATING
COMPANY, INC. By:  

/s/ Jonathan S. Halkyard

Name: Jonathan S. Halkyard Title: Executive Vice President and Chief Financial
Officer CAESARS ENTERTAINMENT CORPORATION By:  

/s/ Jonathan S. Halkyard

Name: Jonathan S. Halkyard Title: Executive Vice President and Chief Financial
Officer

BANK OF AMERICA, N.A.

as Credit Agreement Agent

By:  

/s/ Edward Martin

Name: Edward Martin Title: Director

U.S. BANK NATIONAL ASSOCIATION

as Trustee

By:  

/s/ Raymond S. Haverstock

Name: Raymond S. Haverstock Title: Vice President

U.S. BANK NATIONAL ASSOCIATION

as Second Priority Agent

By:  

/s/ Raymond S. Haverstock

Name: Raymond S. Haverstock Title: Vice President

 

[Joinder and Supplement to 2nd Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Exhibit A